  Case 2:19-cv-00893-LDH-CLP Document 35 Filed 12/11/19 Page 1 of 1 PageID #: 555


                                                                               250 Park Avenu e , Sui te 820
KIRBY McINERNEY LLP                                                            New York, NY 10 177
                                                                               Tel. 212.371.6600
                                                                               Fax. 212.699.1194
                                                                               WWW.KMLLP.COM
                                                                               Of counsel
                                                                                 Roger W. Ki rby
                                                                                 Alice McInerney




   December 11, 2019

   VIA CM/E CF

   The Honorable LaShann DeArcy Hall
   United States District Judge
   United States District Court for the Eastern District of New York
   225 Cadman Plaza East, Courtroom 4H North
   Brooklyn, New York 11201

          Re:     Hall et al. v. Nassau County et al., No. 19 Civ. 00893 (LDH/CLP)

   Dear Judge DeArcy Hall:

           We represent Plaintiffs and the proposed class in the above-referenced action. We write
   respectfully to clarify a misrepresentation in Defendants’ Reply Memorandum of Law in Further
   Support of Motion to Dismiss Class Action Complaint [ECF No. 34], regarding an argument
   raised in Plaintiffs’ opposition brief [ECF No. 31].

            With respect to the issue of federal-state comity, Defendants’ argue: “Astoundingly,
   nowhere in Plaintiffs’ extensive discussion about comity do they reference McNary, the key
   Supreme Court decision addressing the tension between the principles of comity and the federal
   court’s desire to adjudicate claims alleging discrimination by the government.” See Def. Rep.
   Br. at 10. This is incorrect. In their comity analysis, Plaintiffs specifically state that Fair
   Assessment in Real Estate Ass’n, Inc. v. McNary, 454 U.S. 100 (1981) is inapt because it had
   nothing to do with discrimination based on a suspect classification giving rise to heightened
   judicial scrutiny. See P. Opp. Br. at 26 & n.14.1 We thank the Court for its consideration of this
   letter in advance of oral argument on Defendants’ motion to dismiss.

                                                         Respectfully submitted,

                                                         /s/ Andrew M. McNeela
                                                         Andrew M. McNeela
   cc:    All counsel of record via CM/ECF

   1
     Plaintiffs are mindful of the general rule against sur-reply briefs, and therefore do not raise any
   new arguments, but instead confine their letter solely to identifying arguments Plaintiffs already
   raised.



                             NEW YORK                       CALIFORNIA
